FOX, J.
This cause is here upon appeal by the defendant from the circuit court pf Maries county. The prosecuting attorney on the 16th day of August, 1905, filed in the circuit court of said county an information charging the defendant with murder of the first degree. The person charged in the information to have been killed was one S. R. Copeland. The defendant answering to said information waived formal arraignment and entered his plea of not guilty; he was placed upon trial and convicted of murder in the second degree and his punishment assessed at imprisonment in the penitentiary for a term of ninety-nine years. Motions for new trial and in arrest of judgment were duly filed and hy the court overruled. Sentence and judgment were entered in accordance with the verdict and an appeal was granted to this court, leave being given by the lower court to file bill of exceptions on or before February 1, 1906. No bill of exceptions was filed, and there is nothing before us except the record proper.
The proceedings as disclosed by the record proper seem to be in all things regular. The information sufficiently charges the offense and is in form of precedents which have met the approval of this court. The jury were duly empaneled and sworn to try the case and returned their verdict finding the defendant guilty as heretofore indicated. The verdict of the jury and the judgment following it are in approved form. Finding no error, the judgment of 'the trial court should-be affirmed, and it is so ordered.
All concur.